Citation Nr: 1816405	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1999 to September 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a March 2011 rating decision, the RO granted the Veteran service connection for a back disability and assigned an initial 10 percent rating, effective May 25, 2010.  The Veteran submitted a notice of disagreement (NOD) in April 2011.  In response to a November 2013 statement of the case (SOC), the Veteran perfected his appeal in November 2013.

Entitlement to TDIU is inferred as reflected on the title page.  A claim for increased evaluation infers a claim for TDIU where there is evidence of unemployment, as a Veteran is presumed to be seeking the highest possible evaluation under all theories of entitlement.  Roberson v. Principi, 251 F.3d 1378 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). (See November 2010 VA examination).

In September 2017, the Board remanded the claim to afford the Veteran an updated VA examination.

The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in August 2016.  He subsequently postponed the hearing and it was rescheduled for December 2016.  However, the Veteran failed to report to the hearing.  As the record does not contain explanation as to why the Veteran failed to report to the rescheduled hearing, or request to again reschedule the hearing, the Board deems his request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2017, the Board remanded the claim to afford the Veteran an updated VA examination.  He underwent a VA examination in November 2017; however, the examination is inadequate because the examiner did not conduct and/or provide a sufficient rationale for why repetitive-use testing was not performed.  He stated that "the examination [was] neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time."  His rationale was that "[t]he examination [was] not being conducted immediately after repetitive use over time because of mere speculation."  Further, the examination was not conducted during a flare-up (the Veteran has complained of flare-ups).  The RO/AMC should attempt to schedule the examination during a flare-up.  The Board finds that an additional remand is warranted to ensure compliance with the prior remand instructions.

Further an April 2016 VA treatment noted that an MRI (magnetic resonance imaging) would be ordered to determine the progression of his lumbar disease.  It is unclear from the treatment records if he had an MRI.  On remand, the RO/AMC should obtain any X-ray or MRI results that are not associated with the claims file.

Relevant, ongoing VA treatment records should also be requested on remand.  38 U.S.C. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Finally, the TDIU claim is inextricably intertwined with the higher initial rating claim.


Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from November 2017 forward.

2.  Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his lumbar spine, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

3.  Schedule the Veteran, during a flare-up if possible, for an appropriate VA examination to determine the severity of his service-connected degenerative arthritis of the lumbar spine.  The claims file, to include a copy of this remand, must be made available to the VA examiner, who must note its review.  The examiner should use the appropriate Disability Benefits Questionnaire (DBQ) to assess the severity of the Veteran's service-connected back disorder and complete all sections (where appropriate). 

The examiner should state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

All indicated tests and studies are to be performed.  All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  After ensuring compliance with the instructions above, readjudicate each of the claims on appeal, to include whether an additional referral for consideration of an extraschedular rating for a TDIU is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




